Case 2:19-cv-01664-SJF-SIL Document 8-1 Filed 04/04/19 Page 1 of 5 PageID #: 45
Case 2:19-cv-01664-SJF-SIL Document 8-1 Filed 04/04/19 Page 2 of 5 PageID #: 46




   SUPREJvIECOURTOFTHE STATEOFNEWYORK
   COUNTYOF SUFFOLK


   PATRICIA CUMMINGS,
                                                                      DEMAND FOR
                                                         Plaintiff,   CHANGEOFVENUE

                             - against -
                                                                      IndexNo. 600747/2019
  THE CITY OF NEW YORK; NEW YORK CITY
  DEPARTMENT OF EDUCATION; CITY OF NEW
  YORK OFFICE OF SPECIAL INVESTIGATIONS;
  NYC MAYOR BILL deBLASIO; GIULIA COX;
  COURTOEY WA.RE; BEN CHAPMAN; NEW YORK
  DAILY NEWS; DR. ANDRE PERRY; THE
  HECHINGER           REPORT         a/Tc/a   HECHINGER
  INSTITUTE ON EDUCATION AND THE MEDIA;
  LENARD           LARR.Y           McKE.LVEY           a/k/a
  CHARLAMAGNE THA GOD; WWPR-FM (105.1
  MHZ); iHEARTMEDIA; CLEAR CHANNEL
  COMMUNICATIONS, INC.; NEW YORK STATE
  SENATOR KEVIN S. PARKER; COUNCILMAN
  JUMAANE D. WILLIAMS; COUNCILMAN
  DANIEL   DROMM;       COALITION   OF
  EUDCATIONAL JUSTICE; ANGEL MARTINEZ;
  NATASHA CAPERS, and "JOHN DOE AND JANE
  DOE #1-100" said names being fictitious, it being the
  intent of Plaintiff to designate any and ail individuals,
  officers, members; agents, servants; and/or employees
  of the aforementioned agencies owing a duty of care to
  Plaintiff, individually andjointly and severally

                                                     Defendants.




                 PLEASETAKE NOTICE that, pursuant to sections 504(2). 504(3), and 51l(b)
 of the Civil Practice Law aiu-i Rules, defendants The City of New York, New York City
 Department ofEducation ("DOE"), City ofNew York Office ofSpecial Investigations (--OS]"');

   OSI is not only misnamed in this action, but it is also not a separate suable entity. OSI is the
 NewYork City Department ofEducation's Office of Special Investigations and is part ofthe
Case 2:19-cv-01664-SJF-SIL Document 8-1 Filed 04/04/19 Page 3 of 5 PageID #: 47




  NYC Mayor Bill de Blasio, Giulia Cox, Courtney Ware, Coimcibnan JumaaneD. Williams,
  Councilman Daniel Dromm (together the "City Defendants") demand that the venue for the
  above-captioned action be changed from the County ofSuffolk to the County ofNewYork on
  thegroimdsthat(I)theDOE,anditsofficers,boardsanddepartments, mustbesuedina county
  in which it is situated and the DOE is not sihiated in Suffolk County; (2) The City, and its
  officers, boardsanddepartments, must be suedinthecounty inthe city wheretheclaims arose,
  orifthey aroseoutsidethecity, thenthe City mustbesuedinNewYork County; (3)theclaims
  in this case did not arise in Suffolk County; (4) even if any ofthe claims did arise outside ofthe

  City of New York, Suffolk County is still not a proper venue for this action, but New York
  County is; (5) the DOE is based in New York County; and (6) Mayor de Blasio and
  Councilmembers WillianisandDronunmaintainofficesinNewYorkCounty
  Dated:        New York, New York
                February 19, 2019


                                                      ZACHARYW. CARTER
                                                      Corporation Counsel of the
                                                        City ofNew York
                                                      Attorney for City Defendants
                                                      100 Church Street, Room 2-143
                                                      New York, New York 10007-2601
                                                      (212)356-1104



                                              Bv:
                                                                         za J. Ba
                                                                         orporation Counsel




                                                -2-
Case 2:19-cv-01664-SJF-SIL Document 8-1 Filed 04/04/19 Page 4 of 5 PageID #: 48




  TO:         THOMAS F. LIOTTI, ESQ
              LawOfficesofThomas F. Liotti, LLC
              Attorney for Plaintiff
              600 Old County Road - Suite 530
              Garden City, New York 1 1530
              (516)794-4700 ,
              (ByNYSCEFandByMail)

  ec:         Counsel ofRecord (By NYSCEF)
Case 2:19-cv-01664-SJF-SIL Document 8-1 Filed 04/04/19 Page 5 of 5 PageID #: 49
                              IndexNo. 600747/2019

                              SUPREMECOURTOFTHESTATEOFNEWYORK I
                              COUNTY OFSUFFOLK                                         -     "~- i
                             PATRICIA CUMMINGS,

                                                                                           Plaintiff,

                                                           - against -

                            ! CITY OF NEW YORK; etaL

                                                                                 Defendants.

                                      DEMAND FOR CHANGE OF VENUE

                                                ZACHARY W. CARTER
                                    Corporation Counsel of the City ofNew York
                                             Attorney for Respondents
                                           100 Church Street, Room 2-143
                                          NewYork, New York 1 0007-2601


                                                OfCounsel: Aliza J. Balog
                                                Tel:      (212)356-1104




                                                Matter No. 2018-080725
                            S Dueandtimely service is herebyadmitted

                             New York, N. Y. ................................................ 2019



                             Attorney for.
